February 15, 2012

Ms. Nilda Rodriguez
TDCJ No. 1663613
Hobby Unit
742 FM 712
Marlin, TX 76661

Mr. Richard E. Ward
Attorney at Law
PO Box 1127
Belton, TX 76513

RE:   Case Number:  11-0895
      Court of Appeals Number:  03-10-00361-CV
      Trial Court Number:

Style:      RODRIGUEZ v. TEXAS DEP. OF FAMILY & PROTECTIVE SERV.

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed  abatement  order
in the above-referenced case.  Please note the  fee  needs  to  be  paid  in
order for the Court to rule on the pending motion.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Melinda R. Weaver, Deputy Clerk

|cc:|Mr. Jeffrey D.   |
|   |Kyle             |
|   |Mr. John B.      |
|   |Messer           |